DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s preliminary amendment field on November 17, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1-20 remain pending in this application.  
Claims 1-20 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a plurality of holograms with a plurality of prescriptions from common master hologram”  recited in claim 1 is confusing and indefinite, since it is not clear what considered to be “prescriptions”?  
The phrase “a diffracted beam in said second direction” recited in claim 1 is confusing since this phrase lacks antecedent basis from earlier part of the claim.  
The phrase “said master hologram includes at least one selected from the group consisting of a liquid crystal and polymer material system, a holographic photopolymer and a surface relief grating” recited in claim 1 is confusing and indefinite, since the group includes material and relief grating that are different from each other that makes the scopes of the group indefinite.  
The phrase “said master hologram has a modulation exceeding that required to achieve a target beam ratio of said diffracted and zero order beams” recited in claims 6-9 that is confusing and indefinite since it is not clear considered to be “modulation”.  It is not clear the modulation is referred to what property of the master hologram?  Furthermore the “target beam ratio” is considered to be arbitrarily defined.  The scopes of the claims 6-8 are confusing and indefinite.  
The phrase “at least one index matching optical layer is provided” recited in claim 13 is confusing and indefinite since it lacks structural relationships with respect to other elements in the claims.  
The phrase “providing one or either a half wave plate and a linear polarizer” recited in claim 9 is confusing and indefinite since a half wave plate is to convert a polarization state and a linear polarizer is to impart a polarization state on an incident beam, which means that they have different function from each other.  It is therefore not clear what is the definite scope of this claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Ichikawa et al (US 2001/0046071 A1) in view of the US patent issued by Sekine et al (PN. 6,714,329).
Ichikawa et al teaches a method for transmission hologram fabrication process serves as the method for producing a plurality of holograms from a common master hologram, wherein the process or method is comprised of step of providing a master hologram (H1, Figures 1 and 2) configured to provide diffracted beam (22, Figures 2 and 5) and zero-order beam (24’, Figure 2 or 23”, Figure 5) with respective beam angles as shown in Figures 2 or 5, for each of a plurality of incident beam directions (24 or 23) and step of providing a photosensitive material (2) serves as the intermediate holographic medium and providing a photosensitive material (3) serves as the contact copy holographic medium, (please see Figure 3).   The plurality of holograms may be of a plurality of prescriptions (arbitrarily read) from a common master hologram.  
It is implicitly true that the process comprises of a light source to provide the light beam to incident on the master hologram at an incidence angle.  It is either implicitly true or obvious to one skilled in the art to arrange the light source to provide light beam of different incidence angles.  
The process or method further includes the step of illuminating the master hologram (H1, Figures 2 or 5, paragraph [0055]), in a first direction (23) and the master hologram diffracts the light into a zero order beam (23’) in a first direction and reflects the zero order beam into reflected zero order beam (23”) and diffracted beam (22) in a second direction.  The zero order beam (23”) and the diffracted beam (22) interfere in the intermediate holographic medium (2) to form an intermediate master hologram (H2).  The intermediate master hologram (H2) is in contact with the contact copy holographic medium (3, Figure 3).  The external surface of the intermediate master hologram (H2) with a second light (34) in the same direction of the reflected zero order light beam.  The intermediate master hologram (H2) diffracts the second light into a second zero order beam (34’) and a second diffracted beam (32) in the second direction and the second diffracted and second zero order beam interfere in the contact copy holographic medium (3) to form a contact copy hologram (H3).  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the master hologram is illuminated with a light of a first polarization.  Sekine et al in the same field of endeavor teaches a method for producing a hologram (53, Figure 3) by using a master hologram (42) wherein the master hologram is illuminated by incident light (54) having a first polarization such as P-polarization, (please see column 8, lines 40-45).  It would then have been obvious to apply the teachings of Sekine et al to alternatively use a polarized light to produce the hologram using the master hologram.  Sekine et al also teaches that the production of the intermediate hologram (53) may alternatively be arranged so that the incident light (54) is diffracted by the master hologram (42) to produce a zero order light beam (56) in the first the direction same as the direction of the incident light beam (54) and a diffracted light (55), such that the zero order light beam (56) interferes with the diffracted light (55) to record the intermediate master hologram in the intermediate holographic medium (52).  
With regard to claim 3, it is implicitly true that the second direction or the direction of the diffracted light beam (22, Figure 2 or 22, Figure 5) from the master hologram (H1), disclosed by Ichikawa et al, is within the diffraction efficiency angular bandwidth of the master hologram.  
With regard to claim 4, Ichikawa et al teaches that the master hologram is provided by the steps of configuring a laser holographic recording apparatus (please see Figure 1) to form a first recording beam (13, Figure 1) in the first direction and a second recording beam (11) in the second direction.  It is implicitly true or obvious modification by one skilled in the art to provide N substrates (N could be 1) each containing a master holographic medium or photosensitive material and interfering the first and second beams within each said master holographic medium substrate to form a first hologram (H1) in each said substrate for the benefit of providing multiple master holograms.  
With regard to claim 5, Ichikawa et al teaches that the master hologram (1) comprises holographic photopolymer material, (please see paragraph [0051]).  
With regard to claims 6-8, these claims are rejected under 35 USC 112, second paragraph, for the reasons set forth above.  The scopes of the claims are unclear and indefinite, which makes these claims can only be examined in the broadest interpretations.  The claims fail to define the “modulation” is referred to modulation of what properties of the master hologram.  Sekine et al teaches that the hologram comprises refractive index modulation that can be controlled, (please see column 4, lines 40-46).  The claims also fail to define the “target beam ratio of diffracted and zero order beams”, such features therefore can be arbitrarily met.  
With regard to claim 9, the scopes of the claim are confusing and indefinite for the reasons set forth in the 35 USC 112, second paragraph, rejection.  The claim therefore cannot be examined further.  It is known in the art that polarizer is to filter the incident light with desired polarization and half wave plate is to change the polarization state of a polarized light, which are well-known elements in the art.  Utilizing either one of them would have typical function as to modulate to polarization of the recording light.  
With regard to claim 10, Ichikawa et al teaches that the contact copy hologram (H3, Figures 3 and 4) is a copy of said intermediate master hologram, (H2, Figure 3) and the intermediate master hologram (H2) is a copy of the master hologram, (H1, Figures 2 or 5).  
With regard to claim 11, Sekine et al teaches that the zero order and diffracted beams in at least one of the diffraction have a power substantially in the ratio of 1:1, (please see column 10, lines 13-16).  
With regard to claim 12, Ichikawa et al teaches that the intermediate master hologram (H2, Figure 3) and the contact copy holographic medium are separated by an air gap, (please see Figure 3).  
With regard to claim 13, the scopes of the claim are confusing and indefinite for the reasons set forth above in the section of 35 USC 112, second paragraph, rejection.  Sekine et al in a different embodiment teaches that at least one index matching optical layer (215, Figure 11) could be provided, (please see column 14, lines 30-31).  
With regard to claims 18 and 19, Sekine et al teaches that the intermediate holographic medium (13, Figures 12 and 13) may be supported by a glass substrate.  Sekine et al further teaches that a typical holographic medium including photosensitive layer (13) is supported by a glass substrate (12, please see Figures 12 and 13 and column 2, lines 5-10).  It is therefore obvious to one skilled in the art to make the contact copy holographic medium also supported by a glass substrate.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al and Sekine et al as applied to claim 1 above, and further in view of the US patent application publication by Kihara et al (US 2006/0002274 A1).
The method for producing hologram taught by Ichikawa et al in combination with the teachings of Sekine et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 2, these references do not teach explicitly to repeat steps of illumination, diffracting, interfering, placing and further illuminating for a multiplicity of values of the first and second directions.  Kihara et al teaches a method for hologram duplication method wherein the duplication process utilizing master hologram may be repeated a number of times to create a plurality of master holograms as the intermediate master holograms (C1…Cn, Figures 9A and 9E) and to produce duplicated contact copy hologram, (30).  It would then have been obvious to one skilled in the art to apply the teachings of Kihara et al to modify the method to repeat the steps to produce a number of intermediate master holograms to form a contact copy hologram.  

Claim(s) 6-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al and Sekine et al as applied to claim 1 above, and further in view of the US patent application publication by Popovich et al (US 2015/0177688 A1).
The method for producing hologram taught by Ichikawa et al in combination with the teachings of Sekine et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claims 6-8, these claims are rejected under 35 USC 112, second paragraph, for the reasons set forth above.  The scopes of the claims are unclear and indefinite, which makes these claims can only be examined in the broadest interpretations.  The claims fail to define the “modulation” is referred to modulation of what properties of the master hologram.  Sekine et al teaches that the hologram comprises refractive index modulation that can be controlled, (please see column 4, lines 40-46).  The claims also fail to define the “target beam ratio of diffracted and zero order beams”, such features therefore can be arbitrarily met.  Popovich et al in the same field of endeavor teaches a method for copying hologram, wherein the hologram has a refractive index modulation that the master hologram may be “over-modulated” by a small amount such as 5 to 10% to achieve desired beam ratio, (please see paragraph [0022]).  It would then have been obvious to one skilled in the art to apply the teachings of Popovich et al to make the master hologram has over-modulated refractive index modulation by 5 to 10% for the benefit to achieve the desired beam ratio.  
With regard to claim 14, Popovich et al teaches that the holographic medium (recording holographic film 51, Figure 5), which is to be copied by a master hologram (1), may be formed as part of a mechanically translatable continuous lamina, (51, please see Figure 5 and paragraph [0051]).  
With regard to claims 15-16, Popovich et al teaches that the hologram recording medium may comprise holographic polymer dispersed liquid crystal, (HPDLC, please see paragraph [0016]), wherein a voltage is applied across the holographic medium to record the hologram.  The applied voltage would vary the refractive index modulation of the HPDLC medium.  Popovich et al teaches specifically that a master hologram medium (11) and an intermediate master hologram medium may have voltages (V1 an V4, Figure 6) may be applied across each of the holographic medium during the copying process.  The voltage generator V1 is to apply a voltage across the master hologram (11, Figure 6) that the voltage varies the refractive index modulation of the master hologram during the copying process.  It is obvious to one skilled in the art that the contact copy holographic may also comprise a HPDLC that requires voltage applied to control the refractive index modulation.   
With regard to claim 17, Popovich et al teaches that the master hologram is one of a photo thermal refractive or photopolymer, a forward mode of HPDLC mixture or a reverse mode HPDLC mixture, (please see paragraphs [0020] and [0026]).  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al and Sekine et al as applied to claim 1 above, and further in view of the US patent application publication by Brotherton-Ratcliffe et al (US 2003/0058490 A1).
The method for producing hologram taught by Ichikawa et al in combination with the teachings of Sekine et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 14, theses references do not teach explicitly that the contact copy holographic medium forms part of a mechanically translatable continuous lamina.  Brotherton-Ratcliffe et al teaches a holographic printer wherein a holographic medium (recording holographic film 262, Figure 2), which is to be printed, may be formed as part of a mechanically translatable continuous lamina, (262, please see Figure 2).  It would then have been obvious to one skilled in the art to apply the teachings of Brotherton-Ratcliffe et al to make the contact copy holographic medium be part of a mechanically translatable stage for the benefit of continuously providing the contact copy holographic medium to be copied.  

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al and Sekine et al as applied to claim 1 above, and further in view of the US patent issued to Sutherland et al (PN. 6,730,442).
The method for producing hologram taught by Ichikawa et al in combination with the teachings of Sekine et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claims 15-16, these references do not teach explicitly that a voltage generator for applied a voltage across the holographic medium.  Sutherland  et al in the same field of endeavor teaches a system and method for replicating a hologram wherein the hologram recording medium may comprise holographic polymer dispersed liquid crystal, (H-PDLC, please see column 5, lines 34-52), wherein a voltage is applied across the holographic medium to record the hologram, (please see Figures 3 and 4).  The applied voltage would vary the refractive index modulation of the H-PDLC medium.  Sutherland et al teaches specifically that a master hologram medium (35) and an intermediate master hologram medium (37) may have voltages (V, Figures 3 and 4) may be applied across each of the holographic medium during the copying process.  The voltage generator V is to apply a voltage across the master hologram (35, Figures 3 and 4) that the voltage varies the refractive index modulation of the master hologram during the copying process.  It is obvious to one skilled in the art that the contact copy holographic may also comprise a H-PDLC that requires voltage applied to control the refractive index modulation.   
With regard to claim 17, Southerland et al teaches that the master hologram is one of a photo thermal refractive or photopolymer, or a HPDLC mixture, (please see column 2, lines 50-55]).  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al and Sekine et al as applied to claim 1 above, and further in view of the US patent application publication by Aye et al (US 2002/0018040 A1).
The method for producing hologram taught by Ichikawa et al in combination with the teachings of Sekine et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 20, these references do not teach contact copy hologram forms part of a waveguide.  Aye et al in the same field of endeavor teaches that a hologram may be formed as part of a waveguide to form a waveguide hologram, (please see paragraph [0016]).  It would then have been obvious to one skilled in the art to modify the contact copy hologram as part of a waveguide for the benefit of making the contact copy hologram satisfies the application requirement.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	 Primary Examiner, Art Unit 2872